Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Application Status
This allowance action is in response to amendment and remarks received 07/01/2022 that amends the specification to provide notice of related reissue apps and to replace "original" with --ARI-- and adds new claims 19-36 where this application is a broadening reissue of Patent 9906348 as issued from application 15/589317.  Claims 1-36 are pending with 1-18 being original and 19-36 are new.  
Response to Arguments
Applicant’s arguments, see pages 11-12 and reissue application declaration, filed 07/01/2022, with respect to defective declaration and rejection of claims under 35 USC 251 have been fully considered and are persuasive.  The objection of declaration and rejection of claims 1-36 has been withdrawn.   
Applicant’s arguments, see pages 14-15, filed 10/18/2021, with respect to provisional obviousness double patenting (ODP) and ODP have been fully considered and are persuasive.  Based on filing of terminal disclaimer for related reissues and the amendment to claims to revert back to original claim language, the rejection of claims 1-18 has been withdrawn.  For further clarity in record, the amendment to claims to revert back to original claim language of claims 1-18 and the particularly noted new limitation in new claims 19-36 overcomes this issue with regards to 9578627 and 10560241 in view of Nazar as similarly stated by Applicant remark therein as copied next.  
Without conceding the appropriateness of these rejections, Applicant has herein reverted claims 1-18 back to their originally patented form. For at least this reason, Applicant requests reconsideration and withdrawal of these double patenting rejections.  

Applicant submits that U.S. Patent Nos. 9578627 and 10560241, in view of Nazar, do not render obvious at least the feature of a UE using PUCCH format 1a/1b to transmit ACK/NACK information corresponding to only one downlink transmission including one PDSCH received only on the PCell in the downlink subframe set and indicated by detection of one corresponding PDCCH, as described in amended claim 1.  
Applicant’s arguments, filed 10/18/2021, see pages 14-15.  


Allowable Subject Matter
Claims 1-36 are allowed.  
The following is an examiner’s statement of reasons for allowance: lacking evidence to the contrary, the method comprising “wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to one Physical Downlink Shared Channel (PDSCH) without a corresponding Physical Downlink Control Channel (PDCCH) received only on the PCell in the downlink subframe set and the ACK/NACK information corresponds to an additional PDSCH indicated by detection of one corresponding PDCCH” as recited in claim 1 and as similarly recited for UE in claim 10 per examiner’s reasons for allowance mailed Oct. 11, 2017 in 15/589317 and the method comprising “wherein the UE transmits the ACK/NACK information using a PUCCH format la/1b when a first condition is met, and wherein the first condition comprises a condition in case where the ACK/NACK information corresponds to only one downlink transmission including one Physical Downlink Shared Channel (PDSCH) received only on the PCell in the downlink subframe set and indicated by detection of one corresponding Physical Downlink Control Channel (PDCCH)” as recited in new claim 19 and as similarly recited for UE in new claim 28, per Applicant remarks on pages 14-18 filed Oct. 18, 2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Patent Reexamination Specialist, Art Unit 3992


Conferee(s):
/Woo H Choi/
Primary Examiner, Art Unit 3992

/HBP/